Citation Nr: 1449731	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, claimed as secondary to service-connected bilateral plantar fasciitis with pes planus.

2.  Entitlement to service connection for a bilateral knee disability, claimed as secondary to service-connected bilateral plantar fasciitis with pes planus.

3.  Entitlement to service connection for a low back disability, claimed as secondary to service-connected bilateral plantar fasciitis with pes planus.

4.  Entitlement to service connection for a cervical spine disability, claimed as secondary to service-connected bilateral plantar fasciitis with pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1997 to June 1999 and from November 2001 to July 2003.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2010 and April 2014, these matters came before the Board and were remanded for additional evidentiary development.  They have now been returned to the Board for appellate review.

In March 2014, the Veteran requested a competency review to handle his own funds. The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's April 2014 remand, the Veteran was afforded a VA examination in May 2014 to determine whether his service-connected bilateral plantar fasciitis with pes planus aggravated his ankle, knee, low back, and/or cervical spine disabilities.  For reasons stated below, the Board is unable to rely on this examination report as additional clarification is need.


Ankle Disability

At the May 2014 VA ankle examination, the examiner indicated there were no pathological findings of a bilateral ankle condition and thus no aggravated bilateral ankle condition to evaluate.  The Board notes that throughout the pendency of his appeal, the Veteran has had varying diagnoses pertaining to his ankles.  For instance, at an October 2003 VA examination, he was diagnosed with right ankle sprain; at a July 2009 VA examination, he was diagnosed with bilateral ankle strain; and at a December 2010 VA examination, he was diagnosed with mild degenerative joint disease in the right ankle with no pathology found in the left ankle.  In addition, a September 2006 VA treatment note and a May 2008 private treatment note from Murdryk Family Chiropractic appear to suggest the Veteran's service-connected flat feet affect his ankles.  An additional opinion is needed to comment on the aforementioned diagnoses and clarify whether the Veteran has a current bilateral ankle disability that is related to service or secondary to his service-connected bilateral foot disability.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Knee Disability

At the May 2014 VA knee examination, the examiner noted findings of crepitance, but ultimately concluded there were no pathological findings of a bilateral knee condition and thus no aggravated bilateral knee condition to evaluate.  The Board notes the Veteran has had an on-going diagnosis of patellofemoral pain syndrome dating back to an October 2003 VA examination of the right knee, and the July 2009 and December 2010 VA examinations for both knees.  In addition, a May 2008 private treatment note from Murdryk Family Chiropractic appears to suggest the Veteran's service-connected flat feet affect his knees.  An additional opinion is needed to comment on the aforementioned diagnosis and clarify whether the Veteran has a current bilateral knee disability that is related to service or secondary to his service-connected bilateral foot disability.  See McClain, 21 Vet. App. at 321.

Low Back Disability

At the May 2014 VA low back examination, the examiner indicated there were no pathological findings of a low back condition and thus no aggravated low back condition to evaluate.  The Board notes that in a May 2008 private treatment note from Murdryk Family Chiropractic, the Veteran was diagnosed with thoracic subluxation; at a July 2009 VA examination, he was diagnosed with lumbar strain; and at a December 2010 VA examination, his diagnosis was remote lumbar strain with no pathology found in X-rays or on examination.  In addition, an August 2006 VA treatment note and a May 2008 private treatment note from Nelson & Nelson Chiropractic appear to suggest the Veteran's service-connected flat feet affect his back.  An additional opinion is needed to comment on the aforementioned diagnoses and clarify whether the Veteran has a current low back disability that is related to service or secondary to his service-connected bilateral foot disability.  See McClain, 21 Vet. App. at 321.

Cervical Spine Disability

At the May 2014 VA cervical spine examination, the examiner indicated there were no pathological findings of a cervical spine condition and thus no aggravated cervical spine condition to evaluate.  The Board notes that in a February 2006 private treatment note, he was diagnosed with decreased cervical lordosis consistent with myospasm; in a May 2008 private treatment note from Murdryk Family Chiropractic, the Veteran was diagnosed with cervical subluxation; at a July 2009 VA examination, he was diagnosed with cervical strain; and at a December 2010 VA examination, his diagnosis was remote cervical strain with no pathology found in X-rays or on examination.  In addition, an August 2006 VA treatment note appears to suggest the Veteran's service-connected flat feet affect his cervical spine.  An additional opinion is needed to comment on the aforementioned diagnoses and clarify whether the Veteran has a current cervical spine disability that is related to service or secondary to his service-connected bilateral foot disability.  See McClain, 21 Vet. App. at 321.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the record.  

2.  After the above development has been completed, schedule the Veteran for an examination with an orthopedist to obtain an opinion as to the nature and etiology of any ankle, knee, low back, and/or cervical spine disability.  The examiner must review the Veteran's electronic records.  

After reviewing the record and examining the Veteran, the physician should respond to the following:

(a)  Identify any current ankle, knee, low back, and/or cervical spine disability.  If there is none present, comment on the previous diagnoses as demonstrated below:

(i)  Previous ankle diagnoses: chronic right ankle sprain in October 2003, bilateral ankle strain in July 2009, and mild right ankle degenerative joint disease in December 2010.

(ii)  Previous knee diagnosis: bilateral patellofemoral pain syndrome in July 2009 and December 2010.

(iii)  Previous low back diagnoses: thoracic subluxation in May 2008, lumbar strain in July 2009, and remote lumbar strain in December 2010.

(iv)  Previous cervical spine diagnoses: decreased cervical lordosis consistent with myospasm in February 2006, cervical subluxation in May 2008, cervical strain in July 2009, and remote cervical strain in December 2010.

(b)  Determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current ankle, knee, low back, and cervical spine disability (or if none is present, prior diagnosis) is:

(i)  Caused by his service-connected bilateral foot disability; 

(ii)  Aggravated (permanently made worse) by his service-connected bilateral foot disability; or

(iii)  Is otherwise related to his active military service.

(c)  Comment on all treatment notes (noted above) suggesting that his flat feet affect his knee, ankle, back and neck.

A rationale should be provided for all opinions offered.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  

3.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

